         Case 6:21-cv-00222-ADA Document 325 Filed 03/25/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

PERFORMANCE CHEMICAL COMPANY                        §
                                                    §
               Plaintiff                            §
                                                    §
                                                    §     Civil Action No. 6:21-CV-0222-ADA
v.                                                  §
                                                    §
TRUE CHEMICAL SOLUTIONS, LLC                        §
                                                    §
               Defendant                            §

   ORDER ON PCC’S MEMORANDUM IN SUPPORT OF PRETRIAL FILINGS
 OBJECTING TO THE ADMISSION OF EVIDENCE ON ISSUES NOT IN THE CASE

       BEFORE THE COURT is Performance Chemical Company’s Memorandum in Support of

Pretrial Filings Objecting to the Admission of Evidence on Issues Not in the Case

(“Memorandum”) [Dkt. 289]. Also before the Court, to the extent raised by issues presented in the

Memorandum, are PCC’s Omnibus Objections to True Chem’s Pretrial Disclosures [Dkt. 252],

PCC’s Motions in Limine and True Chem’s responses thereto [Dkt. 245, 254], and the parties’

Joint Notice Regarding Agreed Pending Motions in Limine [Dkt. 261].

       Based on the Court’s prior Orders denying True Chemical Solutions, LLC’s Motion for

Leave to Amend its Answer, Affirmative Defenses and Counterclaims dated June 24, 2020 [Dkt.

134] and denying True Chemical Solutions, LLC’s Motion for Leave to Amend its Invalidity

Contentions dated November 12, 2020 [Dkt. 211], it is ORDERED that the following issues shall

not be presented to the jury at trial, by way of argument, evidence, proffered expert opinions or

otherwise: (1) defenses or claims of inequitable conduct and/or violation of duty of candor; and

(2) defenses or claims of prior public use.
           Case 6:21-cv-00222-ADA Document 325 Filed 03/25/21 Page 2 of 3




       It is further ORDERED that, because True Chemical Solutions, LLC has not disclosed

adequate expert opinions, the following issues shall not be presented to the jury at trial, by way of

argument, evidence, proffered expert opinions or otherwise: (1) invalidity based on obviousness;

(2) invalidity based on anticipation as to any prior art references separate and apart from the

Angellini reference (U.S. Patent Application Publication No. 2011/0132815); and (3) reference to

any of True Chemical Solutions, LLC’s trailers as non-infringing alternatives.

       The parties are directed to meet and confer and then present the Court with a joint list of

prior objections to specific pretrial filings, exhibits, witnesses, deposition designations and

motions in limine that they agree are resolved by this Order, as well as a joint list of all objections

to pre-trial filings, exhibits, witnesses, deposition designations and motions in limine that remain

in dispute, on or before Thursday, March 25, 2021.

       Moreover, based on the hearing held on December 10, 2020, the Court memorializes its

oral rulings made at that time, as follows:

       •    True Chemical Solutions, LLC’s Motion for Summary Judgment of Non-Infringement
            of U.S. Patent No. 10,011,501 [Dkt. 186] is hereby DENIED in its entirety;

       •    True Chemical Solutions, LLC’s Summary Judgment Motion for Non-Infringement of
            Certain True Chemical’s Trailers [Dkt. 185] is hereby DENIED in its entirety;

       •    True Chemical Solutions, LLC’s Summary Judgment that U.S. 9,834,452 and U.S.
            10,011,501 Are Invalid Based on Prior Public Use [Dkt. 189] is hereby DENIED in its
            entirety;

       •    True Chemical Solutions, LLC’s Motion to Exclude Performance Chemical
            Company’s Expert Scott Weingust [Dkt. 184] is hereby DENIED in its entirety;

       •    Performance Chemical Company’s Motion to Strike Improper Expert Opinions of Dr.
            Bradley Ewing [Dkt. 188] is hereby GRANTED and Dr. Ewing’s opinions are
            STRUCK in their entirety; and




                                                  2
           Case 6:21-cv-00222-ADA Document 325 Filed 03/25/21 Page 3 of 3




       •    Performance Chemical Company’s Motion to Disqualify Mr. Patrick K. Steele as
            Expert Witness and Strike Improper Expert Testimony [Dkt. 187) is hereby
            GRANTED IN PART limited to opinions on inequitable conduct, DENIED IN PART
            as to all other challenges, including challenges to Mr. Steele’s qualifications .
           Finally, it is further ORDERED that True Chemical Solutions, LLC’s Motion

for Reconsideration Regarding Motion to Leave to Amend Invalidity Contentions [Dkt. 324] is

hereby DENIED in its entirety.

                       25th day of _______________________,
       SIGNED on this _______           March               2021.



                                    ALAN D ALBRIGHT
                                    UNITED STATES DISTRICT JUDGE




                                              3
